Citation Nr: 0806250	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-09 093	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




REMAND

The veteran had active military service from May 1958 to May 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran served aboard ship during his time in service.  
He claims that his current hearing disability and tinnitus 
are the result of exposure to noise, including gun fire, 
during service.  The veteran's DD Form 214, Report of 
Transfer or Discharge, shows that he was a deckhand, and his 
service records indicate that his duties also included those 
of a mess cook (galley worker).  

The veteran's SMRs are of record.  His enlistment and 
separation physical examination reports show whispered voice 
examinations that revealed normal hearing acuity of 15/15.  
The veteran's SMRs contain no complaint of either hearing 
loss or tinnitus.  The only abnormalities noted on the report 
of separation examination were related to several small 
scars.  

The veteran was afforded a VA audiological evaluation in 
November 2005 that reported pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
25
30
35
LEFT
35
25
25
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The veteran complained of bilateral 
tinnitus, which the audiologist noted was the veteran's main 
complaint.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).  

In this case, the veteran meets 38 C.F.R. § 3.385; he 
currently has defective hearing for VA purposes.  
Consequently, and because he is competent to say that he was 
exposed to loud noises in service, further evidentiary 
development is required to obtain a medical nexus opinion.  
38 C.F.R. § 3.159 (2007).  This case is therefore REMANDED to 
the agency of original jurisdiction (AOJ) for the following 
actions:

1.  Schedule the veteran for a VA 
audiological examination.  Testing should 
be conducted necessary to confirm that 
the veteran meets the criteria for 
impaired hearing identified in 38 C.F.R. 
§ 3.385.  The examiner should be asked to 
indicate whether the veteran experiences 
sensorineural hearing loss.  The examiner 
should also be asked to provide a medical 
opinion as to the probabilities that 
hearing loss and tinnitus are 
attributable to noise exposure the 
veteran experienced during service from 
May 1958 to May 1962.  The rationale for 
the opinion should be set forth.

2.  The AOJ should thereafter re-
adjudicate the veteran's claims.  If any 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued and the veteran should be given 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


 Department of Veterans Affairs


